                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                                     No. 19-161

NATALIE BARTON                                                            SECTION I

                               ORDER & REASONS

      Before the Court is defendant Natalie Barton’s (“Barton”) motion1 for

reconsideration of the Court’s order 2 denying Barton’s motion 3 to dismiss counts one,

three, four, and five of the indictment against her. For the following reasons, the

motion is denied.

                                          I.

      Barton was charged in a seven-count indictment with conspiracy to distribute

and possess with the intent to distribute anabolic steroids, conspiracy to misbrand

drugs, multiple counts of distribution of anabolic steroids, and multiple counts of

misbranding of prescription drugs. 4 Counts one, three, four, and five charge offenses

involving anabolic steroids. Count one charges Barton with conspiracy to distribute

and possess with the intent to distribute anabolic steroids, in violation of 21 U.S.C.




1 R. Doc. No. 52.
2 R. Doc. No. 51.
3 R. Doc. No. 41.
4 See R. Doc. No. 1. The indictment against Barton also includes a forfeiture provision

for any property constituting or derived from any proceeds obtained as a result of the
charged offenses, as well as any property used or intended to be used to commit or
facilitate the commission of said offenses. Id. at 12–13.
§§ 841(a)(1), 841(b)(1)(E)(i), and 846. 5 Counts three, four, and five charge Barton with

the distribution of anabolic steroids, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(E)(i), and 18 U.S.C. § 2. 6

         The Designer Anabolic Steroid Control Act of 2014 (“DASCA”), Pub. L. No. 113-

260, expanded the scope of the Controlled Substances Act’s prohibition on anabolic

steroids and added an “analogue provision” for substances that were not specifically

listed in the statute. Under DASCA, a drug or hormonal substance not listed in 21

U.S.C. § 802(41)(A) that “is derived from, or has a chemical structure substantially

similar to” one or more of a listed anabolic steroid shall be considered to be an anabolic

steroid if:

         (I)      the drug or substance has been created or manufactured with the
                  intent of producing a drug or other substance that either—

                        (aa)   promotes muscle growth; or

                        (bb)   otherwise causes a pharmacological effect similar to
                               that of testosterone; or

         (II)     the drug or substance has been, or is intended to be, marketed or
                  otherwise promoted in any manner suggesting that consuming it
                  will promote muscle growth or any other pharmacological effect
                  similar to that of testosterone.

21 U.S.C. § 802(41)(C)(i).

         In her motion to dismiss counts of the indictment, Barton argued that counts

one, three, four, and five should be dismissed on void-for-vagueness and




5   Id. at 8–9.
6   Id. at 11.

                                              2
nondelegation grounds. 7 Challenging DASCA, Barton contended that the law is

unconstitutionally vague because it fails to provide an “ordinary person” with

sufficient notice that certain unlisted substances may be considered to be unlawful

anabolic steroids. 8 Barton also asserted that the charges against her implicate the

nondelegation doctrine because the United States Attorney “both defined the law and

prosecuted the case.” 9

      The Court denied Barton’s motion. After reviewing Barton’s arguments and

the applicable caselaw, the Court concluded that the law under which Barton is

charged in counts one, three, four, and five is not unconstitutionally vague and that

the charges against her do not violate the nondelegation doctrine. 10

                                         II.

                                          A.

      The Federal Rules of Criminal Procedure do not explicitly authorize “motions

for reconsideration,” but the United States Court of Appeals for the Fifth Circuit

recognizes such motions as legitimate procedural devices in criminal proceedings to

petition a court to reconsider its own decision in a case over which it has continuing

jurisdiction. United States v. Cook, 670 F.2d 46, 48 (5th Cir. 1982) cert. denied, 456

U.S. 982 (1982); United States v. Scott, 524 F.2d 465, 467 (5th Cir. 1975). The Fifth

Circuit construes a motion for reconsideration in a criminal case to be “any request




7 See R. Doc. No. 41.
8 See R. Doc. No. 41-1, at 7.
9 Id.
10 See R. Doc. No. 51.


                                          3
. . . that a district court ‘reconsider [a] question decided in the case’ in order to effect

an ‘alteration of the rights adjudicated.’” United States v. Greenwood, 974 F.2d 1449,

1466 (5th Cir. 1992) (quoting United States v. Ibarra, 502 U.S. 1, 7 (1991)). The

purpose of such motions is to allow a court to correct its own alleged error. United

States v. Dieter, 429 U.S. 6, 8 (1976).

       A court may deny a motion for reconsideration if the moving party does not

present any new information or there are no “new circumstances material to the

court’s determination.” United States v. Stanford, 367 F. App’x 507, 509 (5th Cir.

2010). Additionally, a motion for reconsideration does not warrant relief if the moving

party fails to demonstrate that any evidence presented in such a motion was newly

discovered or previously unavailable. United States v. Stanford, 341 F. App’x 979, 984

(5th Cir. 2009). “A motion to reconsider should not be used to revisit issues already

addressed or advance arguments that could have been raised earlier.” United States

v. Christy, 739 F.3d 534, 539 (10th Cir. 2014). Motions for reconsideration should only

be granted for “‘compelling reasons,’ such as a change in the law which reveals that

an earlier ruling was erroneous, not for addressing arguments that a party should

have raised earlier.’” United States v. Dupree, 617 F.3d 724, 732 (3d Cir. 2010)

(quoting Solis v. Current Dev. Corp., 557 F.3d 772, 780 (7th Cir. 2009).

                                            B.

       Barton asserts two grounds on which the Court should reconsider its prior

order. First, Barton “would like to add as a ground for the void for vagueness doctrine”

that DASCA is unconstitutionally vague because “there is no consensus within the



                                             4
scientific community to establish a test to determine “substantial structural

similarity” between substances. 11 This alleged lack of scientific consensus, according

to Barton, results in a lack of “clear notice” under DASCA. 12 Second, Barton

“disagree[s] with the Court’s characterization” that DASCA and the Analogue Act

“instructed courts to treat” analogues as controlled substances. 13 Rather, Barton

contends, the law “circumvents” the constitutional requirement of “public notice” for

a criminal offense by authorizing “arbitrary” prosecutions for unlawful substances

that are not explicitly listed in DASCA. 14

      Barton’s arguments do not constitute compelling reasons for the Court to

reconsider its prior order. Barton has not presented any new evidence for the Court’s

consideration or new circumstances that would be material to the Court’s

determination. Instead, Barton’s motion for reconsideration seeks to “add” a

supplemental argument in support of her previous motion to dismiss counts of the

indictment and also to assert her disagreement with the Court’s ruling. Barton has

already had the opportunity to present her legal arguments and to reply to the

government’s opposing arguments. 15 She has not asserted any intervening change in



11 R. Doc. No. 52-1, at 1.
12 See id.
13 Id. at 1–2.
14 See id. at 2.
15 Indeed, the government provided a scientific expert opinion statement from Dr.

Matthew Fedoruk (“Dr. Fedoruk”), Chief Science Officer at the United States Anti-
Doping Agency, that explained the chemical analysis of the substances for which
Barton is charged. See R. Doc. No. 43-1. Based on a review of the laboratory test
results, Dr. Fedoruk concluded that “it is extremely likely” that the substances, “if
taken in a pharmacological or supra-pharmacological dose by a human (generally
milligram doses), due to the similarities of the chemical structures, would promote

                                              5
the controlling law that would explain her failure to raise the legal arguments she

now presents, nor has she presented any new evidence that may have been previously

unavailable. See Christy, 739 F.3d at 539; Dupree, 617 F.3d at 732.

      Alternatively, Barton’s arguments do not warrant relief on the merits. Courts

have soundly rejected her first contention that the alleged lack of scientific consensus

to determine chemical structural similarity renders the statute unconstitutionally

vague. See United States v. Roberts, 363 F.3d 118, 121 (2d Cir. 2004) (concluding that

experts’ disagreement on whether a substance’s chemical similarity made it a

controlled substance analogue did not support a vagueness-as-applied challenge);

United States v. Washam, 312 F.3d 926, 931 (8th Cir. 2002) (explaining that all

experts need not agree on whether two drugs’ chemical structures are ‘substantially

similar’ in order to affirm a conviction” involving controlled substance analogues);

United States v. Klecker, 348 F.3d 69, 72 (4th Cir. 2003) (rejecting a vagueness

challenge to a controlled substance analogue prosecution even though the

government’s and defendant’s experts “disagree[d] about whether two molecules have

chemical structures that are substantially similar”), overruled on other grounds by

McFadden v. United States, 135 S. Ct. 2298, 2306 (2015). Moreover, Barton has not



muscle growth or otherwise cause a pharmacological and biological effect similar to
that of testosterone.” Id. at 4 (emphasis added). Barton’s reply memorandum to the
government’s opposition did not address Dr. Fedoruk’s analysis of the similarities in
chemical structures or any alleged lack of “consensus within the scientific
community” with respect to this determination. See United States v. Allen, 573 F.3d
42, 53 (1st Cir. 2009) (“Motions for reconsideration are not to be used [to] . . . ‘allow a
party to advance arguments that could and should have been presented to the district
court prior to judgment’”) (quoting Iverson v. City of Boston, 452 F.3d 94, 104 (1st Cir.
2006)).

                                            6
presented to the Court any change in the law that would render these prior rulings

erroneous.

      Barton’s second argument regarding “public notice” of unlawful substances

under DASCA was addressed and denied by the Court in its previous order. 16 As the

Court explained, the government’s prosecution of Barton pursuant to DASCA does

not reflect “arbitrary” enforcement of the law. 17 Although the specific substances for

which Barton is being prosecuted are not listed by name in DASCA, it appears that

evidence to be introduced by the government will demonstrate that Barton not only

knew the identity of the substances she possessed and distributed, she also knew that

she was engaging in illegal conduct. 18 See McFadden, 135 S. Ct. at 2205 (“A defendant

who possesses a substance with knowledge of those features [of a controlled substance

analogue] knows all of the facts that make [her] conduct illegal, just as a defendant

who knows [s]he possesses [a substance] knows all of the facts that make [her]

conduct illegal.”). Although Barton may “disagree” with the Court’s conclusion, the

Court, once again, denies Barton’s arguments on the merits.

                                         III.

      Accordingly,

      IT IS ORDERED that the motion for reconsideration is DENIED.




16 See R. Doc. No. 51, at 4–5, 12–14.
17 See id. at 4–11.
18 See id. at 8–11.


                                          7
New Orleans, Louisiana, January 2, 2020.



                              _______________________________________
                                      LANCE M. AFRICK
                              UNITED STATES DISTRICT JUDGE




                                 8
